      Case 1:19-cv-10578-AJN-SDA Document 246 Filed 04/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                                4/15/2021
 Ashu Shukla,

                                 Plaintiff,
                                                               1:19-cv-10578 (AJN) (SDA)
                     -against-
                                                               ORDER
 Deloitte Consulting LLP,

                                 Defendant.


STEWART D. AARON, United States Magistrate Judge:

       The Court is in receipt of letters from Defendant (ECF No. 243) and Plaintiff (ECF No. 245),

respectively dated April 12, 2021 and April 13, 2021, each filed pursuant to the Court’s March 29,

2021 Order (ECF No. 236) directing the parties to file letters concerning the parties’ compliance

with the provisions of the Court’s February 11, 2021 Order (ECF No. 208). Defendant’s letter

indicates that Defendant has fully complied with the applicable provisions of the Court’s February

11 Order, and identifies several provisions of that Order with which it contends Plaintiff has not

complied. (See Def.’s Ltr. at 1-2, 2-5.) Although the bulk of Plaintiff’s letter does not concern the

parties’ compliance with the Court’s February 11 Order, that letter does contend that Plaintiff

“has complied with the Court Order to Produce Documents that have an active operative

complaint against it” and appears to contend that Defendant has not fully complied with the

Court’s February 11 Order. (See Pl.’s Ltr. at 8-9, 5-8.)

       The parties are directed to appear for a telephone conference on Thursday, April 29, 2021,

at 10:00 a.m. to address the status of discovery. At the scheduled time, the parties shall each

separately call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.
      Case 1:19-cv-10578-AJN-SDA Document 246 Filed 04/15/21 Page 2 of 2




         In the meantime, if Plaintiff wishes to clarify his position and/or to respond to any aspect

of Defendant’s April 12 letter, he may file a letter for such purpose(s) no later than Tuesday, April

27, 2021. Any such letter shall not exceed five single-spaced pages and shall address only the

Court-ordered discovery identified in the February 11 Order. Any such letter shall be clearly

organized to contain discrete discussions of (1) each subparagraph, if any, of paragraph 2 of the

Court’s February 11 Order with which Plaintiff contends that Defendant has not complied, and/or

(2) each subparagraph, if any, of paragraph 4 of the Court’s February 11 Order with which Plaintiff

contends that he has complied, notwithstanding Defendant’s contention to the contrary. Plaintiff

is reminded that the Court has adjourned sine die the parties’ obligation to respond to any

discovery request other than those addressed in the Court’s February 11 Order. (See 2/11/21

Order ¶ 7.)

         Plaintiff is advised that, notwithstanding his various interlocutory applications to the

Second Circuit, his discovery obligations under the Court’s February 11 Order have not been

stayed. Plaintiff is not excused from complying with his discovery obligations as a plaintiff

prosecuting his case in this Court. If Plaintiff is out of compliance with the Court’s February 11

Order at such time as the April 29 conference is held, I will recommend to District Judge Nathan

that this case be dismissed with prejudice for failure to prosecute. (See 2/11/21 Order ¶ 9; see

also 3/30/21 Order, ECF No. 238, at 1-2.)

SO ORDERED.

Dated:          New York, New York
                April 15, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge


                                                  2
